                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-22659-BLOOM/Louis

DANIEL KESNECK,

       Plaintiff,
v.

MIAMI-DADE COUNTY DEPARTMENT
OF CORRECTIONS AND REHABILITATION,
et al.

      Defendants.
________________________________________/

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon Plaintiff’s Amended Complaint, ECF No. [15],

asserting claims under 42 U.S.C. § 1983 against Defendants Miami-Dade Department of

Corrections and Rehabilitation (“MDCRD”), Corrections Health Systems (“CHS”), and fifteen

(15) John/Jane Does (“Doe Defendants”). This case was previously referred to the Honorable

Lisette M. Reid for a Report and Recommendations (“R&R”) on all dispositive matters. See ECF

No. [2]. On January 10, 2020, Judge Reid issued the R&R, recommending that the Amended

Complaint be dismissed without prejudice. ECF No. [16]. After an extension, Plaintiff filed timely

objections, ECF No. [21] (“Objections”).

       The Court has reviewed the Amended Complaint and the record, has conducted a de novo

review of Judge Reid’s R&R in light of the Objections, and is otherwise fully advised in the

premises. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1));

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (“Where a proper, specific objection

to the magistrate judge’s report is made, it is clear that the district court must conduct a de novo

review of that issue.”).
                                                            Case No. 19-cv-22659-BLOOM/Louis

       In the R&R, Judge Reid concluded that dismissal of the claims asserted against MDCRD

and CHS is warranted because they are premised upon respondeat superior, and even if read to

allege liability premised upon a custom or policy, the allegations are insufficient to state a claim.

Moreover, Judge Reid concluded that the claims against the Doe Defendants should be dismissed

because they are not described with sufficient particularity to allow service of the Amended

Complaint, and because discovery to ascertain the Doe Defendants’ identities is not possible in

this case because there is no one from whom to seek discovery.

       Plaintiff does not specifically object to the portion of the R&R recommending dismissal of

his claims against MDCRD and CHS. Rather, Plaintiff disagrees with Judge Reid’s conclusion

regarding dismissal of the Doe Defendants. Specifically, Plaintiff argues that the Amended

Complaint alleges where the Doe Defendants work, their positions, the timeframes of their

employment, and the times they worked. Plaintiff contends that through work schedule records or

payroll records obtainable through MDCRD and CHS, the Doe Defendants may be identified.

Therefore, Plaintiff argues that this case should be permitted to proceed so that he may obtain the

names of the Doe Defendants through discovery.

       However, Plaintiff’s argument overlooks the portion of the R&R that recommends

dismissal of the claims against MDCRD and CHS, with which this Court agrees. As a result of the

dismissal of those claims, MDCRD and CHS would not be required to engage in discovery in this

case. As such, Plaintiff may not rely on the discovery provisions of the Federal Rules of Civil

Procedure to help him identify the individual Doe Defendants. The instant case is not like Dean v.

Barber, 951 F.2d 1210, 1215-16 (11th Cir. 1992), in which the Eleventh Circuit determined that

the district court should have allowed the plaintiff to add the “Chief Deputy of the Jefferson County

Jail John Doe” as a defendant, because in Dean, the sheriff remained a defendant in the case and


                                                 2
                                                              Case No. 19-cv-22659-BLOOM/Louis

there was discovery outstanding which would have clearly identified the individual. Thus, unless

Plaintiff can assert sufficient claims against a municipal defendant, Plaintiff cannot avail himself

of the proposed discovery.

       Indeed, parties generally may not plead fictitious parties in federal court. Williams v

DeKalb Cty. Jail, 638 F. App’x 976, 976 (11th Cir. 2016) (citing Richardson v. Johnson, 598 F.3d

734, 738 (11th Cir. 2010)). Thus, fictitious names, such as “Charge Nurse of MWDC North Clinic

on duty July 7, 2017 at approximately 9:30 p.m.” “when the real defendant cannot be readily

identified for service, is insufficient to sustain a cause of action.” Id. at 976-77 (footnote omitted).

       Upon review, the Court finds the R&R to be well reasoned and correct. The Court therefore

agrees with the analysis in Judge Reid’s R&R and concludes that this case should be dismissed for

the reasons set forth therein.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Plaintiff’s Objections, ECF No. [21], are OVERRULED;

               2. Judge Reid’s R&R, ECF No. [16], is ADOPTED;

               3. The Amended Complaint, ECF No. [15], is DISMISSED WITHOUT

                   PREJUDICE; and,

               4. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers in Miami, Florida on February 11, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

Copies to:


                                                   3
                                      Case No. 19-cv-22659-BLOOM/Louis

Daniel Kesneck, pro se
G90263
Taylor Correctional Institution
Inmate Mail/Parcels
8501 Hampton Springs Road
Perry, Florida 32348




                                  4
